ORDER
On this day the above-referenced claim came on for consideration by the Court upon correspondence from counsel for the Respondent, Michael A. Folio, wherein the Court was informed that this claim has been determined to be a moral obligation of the Respondent consistent with the provisions in W. Va. Code § 14-2-12, and,
The Court, having reviewed the file in this claim and having duly considered the matter, hereby ORDERS that the claim be and the same is hereby found to be a moral obligation of the State and an award is made in this claim in the amount of $135.68, and further, the Court directs the Clerk of the Court to include this claim in the Report of the Court of Claims to be submitted to the Legislature for inclusion in the Claims Bill.
Enter this 18th day of January, 2011: